DETAILED ACTION
Response to Amendment
In the amendment dated 11/17/2021, the following has occurred: Claims 1 and 14-16 have been amended.
The objection to the specification and title are withdrawn in response to the amendment.
The 112 rejection has been withdrawn in response the argument. 
Claims 1-20 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 11/17/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., US 20150171462 (hereinafter, Hong), in view of KR1020170111721 (hereinafter, KR’721).
As to Claim 1:
	Hong discloses an electrode member of a secondary battery (see “… an electrode assembly… a secondary battery…”, [0030, 0067], Fig. 4), comprising an insulating substrate, a conducting layer and an active material layer (see “... an electric insulation layer 110… a first active material layer 122… a second current collecting layer 141…”, [0042, 0048, 0062], Fig. 1);
the conducting layer being provided on a surface of the insulating substrate, and the conducting layer comprising a main portion and a protruding portion extending from the main portion, the main portion being coated with the active material layer, the protruding portion being not coated with the active material layer (see “… a first current collecting layer 121… first active material layer 122…”, [0048], Fig. 4);

    PNG
    media_image1.png
    477
    436
    media_image1.png
    Greyscale

the active material layer comprising a first portion and a second portion, the first portion being positioned at an end of the active material layer away from the protruding portion, the second portion being positioned at a side of the first portion close to the protruding portion and connected with the first portion (see Fig. 4 below).

    PNG
    media_image2.png
    794
    407
    media_image2.png
    Greyscale

However, Hong does not disclose a thickness of the first portion being less than a thickness of the second portion.
In the same field of endeavor, KR’721 also discloses a secondary battery [0002] having a current collector 112 coated with the electrode active material [0040-0041] similar to that of Hong.  KR’721 also teaches that both ends of the electrode material may be gradually decreased as shown in Figure 2, which can be responsible for reducing in layer separation and cause short circuit in battery [0007].  

Thus, it would have been obvious to a person skilled in the art before the filing date of the instant application to achieve gradually decreasing ends of active material slurry as taught by KR’721 because KR’721 teaches that the sloping of the active material can be responsible for reducing in layer separation and cause short circuit in battery [0007].  

    PNG
    media_image3.png
    831
    703
    media_image3.png
    Greyscale

As to Claim 2:
(see Fig. 2 above – note that the first or third portion can be opposite of the protruding portion).
As to Claim 3:
	KR’721 further discloses that the ratio of the first portion height to the active material height as shown in Figure 2 can be between in a percentage range that overlaps the claimed range.
	Even though KR’721 does not disclose the same range as the claimed range, KR’721 does disclose an overlapping range.   Since the slope is also dictated by the slurry composition and the rolling pressure, it would have been obvious to a person skilled in the art before the effective filing date of the application to modify the ratio as disclosed by KR’721 depending on the slurry composition and the rolling pressure.  Additionally, it would have been obvious to a skilled artisan to adjust the ratio range to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 5:
	KR’721 as discussed a difference between the thickness of the first portion and the thickness of the second portion is dictated by the thickness of the layer which is 12 to 20 micrometer.  
As to Claim 6:

	However, Hong does not disclose that the thickness of the third portion thickness is less than the second portion or that the thickness of the third portion is gradually decreased along a direction close to the protruding portion.
	As discussed above, KR’721 also teaches that both ends of the electrode material may be gradually decreased as shown in Figure 2, which can be responsible for reducing in layer separation and cause short circuit in battery [0007]. 
Thus, it would have been obvious to a person skilled in the art before the filing date of the instant application to achieve gradually decreasing ends of active material slurry as taught by KR’721 because KR’721teaches that the sloping of the active material can be responsible for reducing in layer separation and cause short circuit in battery [0007].  

    PNG
    media_image3.png
    831
    703
    media_image3.png
    Greyscale


	Hong discloses that the insulating substrate is made of polyethylene terephthalate [0046] and the conducting layer is a metal current collecting layer such as aluminum or stainless steel [0021, 0048].
Regarding the limitation “a difference between an extension ratio of the insulating substrate and an extension ratio of the conducting layer”, it is noted that the specification appears to refer to different material with different extension ratio – for example, PET plastic has large extension ratio [0004].  Furthermore, the rolling pressure of the rolling process also affects the extension ratio as well [0043].  However, it is unclear what material and/or pressure would exert a certain extension ratio and the specification does not clearly identify what material and/or rolling pressure would exhibit the difference of extension ratio of 4% (claim 14) or extension ratio of 10% (Claim 15).
Hong discloses that the insulation layer 110 can also be made of polyethyelene terephthalate (PET).  Hong discloses that the electrode assembly are rolled as to function as a core center supporting unit and thereby improving mechanical strength of the batteries [0023].  Applicant is reminded that “products of identical chemical composition cannot have mutually exclusive properties.  "A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable. "
As to Claim 16:
	Hong discloses a secondary battery, comprising an electrode assembly, the electrode assembly comprising an electrode member (see “… an electrode assembly… a secondary battery…”, [0030, 0067], Fig. 4);
(see “... an electric insulation layer 110… a first active material layer 122… a second current collecting layer 141…”, [0042, 0048, 0062], Fig. 1);
the conducting layer being provided on a surface of the insulating substrate, and the conducting layer comprising a main portion and a protruding portion extending from the main portion, the main portion being coated with the active material layer, the protruding portion being not coated with the active material layer (see “… a first current collecting layer 121… first active material layer 122…”, [0048], Fig. 4);

    PNG
    media_image1.png
    477
    436
    media_image1.png
    Greyscale

the active material layer comprising a first portion and a second portion, the first portion being positioned at an end of the active material layer away from the protruding portion, the second portion (see Fig. 4 below).

    PNG
    media_image2.png
    794
    407
    media_image2.png
    Greyscale

However, Hong does not disclose a thickness of the first portion being less than a thickness of the second portion.
In the same field of endeavor, KR’721 also discloses a secondary battery [0002] having a current collector 112 coated with the electrode active material [0040-0041] similar to that of Hong.  KR’721 also 
Regarding the limitation, “… the electrode being configured to be rolled to extend so as to reduce a length difference between two ends of the electrode member in a height direction and decreases a bending deformation of the electrode member before the electrode member is used to the secondary battery…”, it is noted that this configuration is a result of having the different thickness of the first portion compared to the second portion.  The structure has been taught by KR’721 as shown above, and thus, the taught structure of KR’721 obvious has the above configuration.  
Thus, it would have been obvious to a person skilled in the art before the filing date of the instant application to achieve gradually decreasing ends of active material slurry as taught by KR’721 because KR’721 teaches that the sloping of the active material can be responsible for reducing in layer separation and cause short circuit in battery [0007].  

    PNG
    media_image3.png
    831
    703
    media_image3.png
    Greyscale

As to Claim 17:
(see Fig. 2 above – note that the first or third portion can be opposite of the protruding portion).
As to Claim 18:
	Hong discloses the active material layer further comprises a third portion, the third portion is positioned at a side of the second portion close to the protruding portion and connected with the second portion (as shown in Figure 4 above).
	However, Hong does not disclose that the thickness of the third portion thickness is less than the second portion or that the thickness of the third portion is gradually decreased along a direction close to the protruding portion.
As discussed above, KR’721 also teaches that both ends of the electrode material may be gradually decreased as shown in Figure 2, which can be responsible for reducing in layer separation and cause short circuit in battery [0007].  
Thus, it would have been obvious to a person skilled in the art before the filing date of the instant application to achieve gradually decreasing ends of active material slurry as taught by KR’721 because KR’721 teaches that the sloping of the active material can be responsible for reducing in layer separation and cause short circuit in battery [0007].  

    PNG
    media_image3.png
    831
    703
    media_image3.png
    Greyscale

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of KR’721, as applied to Claim 1, and further in view of Tanaka et al., US 20160294015 (hereinafter, Tanaka).
	Hong discloses the second portion and first portion as discussed above.  KR’721 relied above teaches that difference in density of the active material occurs because of rolling and unevenness [0023].  
	However, Hong and KR’721does not disclose that the second portion has greater density than the first portion.
	In the same field of endeavor, Tanaka also discloses a secondary battery that can be wounded [0003, 0004] similar to that of Hong.  Tanaka further discloses slope active material as shown in Figure 2 further having lower density at the outer/first/”S” portion than the central/second/”M” portion as to prevent the occurrence of a short circuit [0036] and/or prevent a decrease in the quality or cycle characteristic of the battery [0038, 0068].
.  
	Claims 7-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of KR’721, as applied to Claim 1, and further in view of Yanagida et al., US 20070048613 (hereinafter, Yanagida).
As to Claims 7, 12, and 19:
	Hong discloses that the electrode assembly has an electric insulation layer 110 further having an optional anti-leakage unit 114 at an end of the active material layer.   However, Hong does not disclose that the layer is at a side of the protruding portion away from the insulating substrate and connected with the third portion (see Figure 4 above).  
	In the same field of endeavor, Yanagida also discloses a secondary battery having wound electrode assembly (Fig. 11, Abstract) similar to that of Hong.  Yanagida further teaches a protective layer 16 at an end of the first portion away from the insulating substrate and connected with a third portion (Abstract, Figure 10, [0070]).  The protective layer is made from alumina powder and a binder solution as in one embodiment [0088].  Yanagida also teaches that the protective layer is implemented as to prevent abnormal heat generation due to a short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]).  
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to incorporate a protective layer as taught by Yanagida at a first portion away from the insulating substrate and connected with a third portion of Hong as to prevent abnormal heat generation due to a short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]).  
As to Claim 8:

As to Claim 9:
	Hong discloses that the electrode assembly has an electric insulation layer 110 further having an optional anti-leakage unit 114 at an end of the active material layer.   However, Hong does not disclose a protective layer containing binder and aluminum oxide (see Figure 4 above).  
	In the same field of endeavor, Yanagida also discloses a secondary battery having wound electrode assembly (Fig. 11, Abstract) similar to that of Hong.  Yanagida further teaches a protective layer 16 at an end of the first portion away from the insulating substrate and connected with a third portion (Abstract, Figure 10, [0070]).  The protective layer is made from alumina powder and a binder solution as in one embodiment [0088].  Yanagida also teaches that the protective layer is implemented as to prevent abnormal heat generation due to a short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]).  
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to incorporate a protective layer containing binder and aluminum oxide as taught by Yanagida 
As to Claims 10-11, 13, and 20:
	Hong discloses that the electrode assembly has an electric insulation layer 110 further having an optional anti-leakage unit 114 at an end of the active material layer.   However, Hong does not disclose a protective layer arranged as claimed with a gap between the protecting layer and a conductive structure (terminal) (see Figure 4 above).  
	As discussed above Yanagida is relied on to teach a protective layer covering a part of the third portion.  Yanagida further discloses that the collecting tab 21 can be spaced apart from the protective layer 16 as shown in Figure 3 [0070, 0073], which can further aided to prevent short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]).  
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to incorporate a protective layer spaced away from the conductive structure as taught by Yanagida into the electrode assembly of Hong as to prevent short circuit cause by burr, power or the like piercing the separator (Abstract, [0001]). 

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant’s first contention is that KR’721 does not disclose the claimed limitation of “… the electrode being configured to be rolled to extend so as to reduce a length difference between two ends of the electrode member in a height direction and decreases a bending deformation of the electrode member before the electrode member is used to the secondary battery…”.  However, it is noted that this configuration is a result of having the different thickness of the first portion compared to the second portion.  The structure has been taught by KR’721 as shown above, and thus, the taught structure of KR’721 obvious has the above configuration.  
Applicant’s second contention is that the oblique portion of the electrode of KR’721 cannot be responsible for reducing layer separation and short circuit in battery.  However, it is noted that the even if the oblique portion is not the direct benefits of reducing layer separation and short circuit in battery – they can still contribute indirectly for the reducing in layer separation and cause short circuit in battery [45-48].  
Applicant’s third contention is that the Hong reference cannot be combined with the KR’721 reference because of an anti-leak layer.  However, as shown in Figure 2a and 2b, the anti-leak layer is just a layer underneath the material active layer, and thus it would not stop the material active layer from having an oblique portion as demonstrated below:

    PNG
    media_image4.png
    966
    1359
    media_image4.png
    Greyscale

Thus, for the reasons above, applicant’s arguments have been fully considered but they are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723